    Case: 3:20-cr-00023-SLO Doc #: 16 Filed: 12/02/20 Page: 1 of 1 PAGEID #: 43




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA                      :

       Plaintiff,                             :      Case No. 3:20-cr-23

       -vs-                                   :      Magistrate Judge Sharon L. Ovington

LONNIE McKIBBEN,                              :

       Defendant.                             :


     ORDER CONTINUING BOND WITH THE SAME TERMS AND CONDITIONS


       This case came before the Court on November 30, 2020 for a Bond Violation Hearing.

Defendant admitted the violations set forth in the Petition (Doc. # 10). The Court found

Defendant in violation of conditions of his pretrial release, but declined to revoke his bond. After

the Court allowed both parties to make a statement, the Court ordered that Defendant, Lonnie

McKibben, be permitted to remain on bond under the same terms and conditions previously

imposed by this Court.



December 2, 2020
                                                           s/Sharon L. Ovington
                                                            Sharon L. Ovington
                                                        United States Magistrate Judge
